DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.
Status of the Claims
	Claims 1-41 were originally filed August 23, 2018.
	The preliminary amendment received August 23, 2018 canceled claims 1-41 and added new claims 42-68.
	The amendment received August 16, 2021 amended claims 42, 45, 49, 52, 54, 56, and 66 and cancelled claims 43, 44, 46-48, 50, 51, and 53.
	The amendment received March 1, 2022 amended claims 42, 54, 56, and 57; canceled claims 45 and 49; and added new claims 69-72.
	Claims 42, 52, and 54-72 are currently pending.
	Claims 42, 52, 56, 57, and 69-72 are currently under consideration. 



Election/Restrictions
Applicants elected, without traverse, Group I (claims 42-63) in the reply filed on January 19, 2021. Claims 64-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. 

Applicants elected, without traverse, selumetinib, diol-modified-dabrafenib, and PGA (i.e. PGA-SLM-DBFdiol) as the species in the reply filed on January 19, 2021. Please note: Applicants pointed to Figure 23 for the election of the final structure of the product. However, the present application only contains Figures 1-14. It is believed that applicants meant Scheme 23. Claims 50, 51, 54-56, and 58-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Applicants state at page 9 of the response received August 16, 2021 that claim 56 should not be withdrawn. It is respectfully noted that A-L of present claim 56 is “a backbone unit having attached thereto a targeting moiety” (emphasis added) which was not elected. Thus, present claim 56 was withdrawn. However, it is respectfully noted that Satchi-Fasinaro et al. teach targeting moieties. Applicants state, in the reply received March 1, 2022, that since n of [A-L]n can be 0 mol percent, that a targeting moiety is not required by the claim. Claim 56 is currently under consideration.
Potential Rejoinder
	Applicants elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
	The present application is a 371 (National Stage) of PCT/IL2017/050236 filed February 24, 2017 which claims the benefit of 62/299,423 filed February 24, 2016.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
New Objection Necessitated by Amendment
Claim Objections
Claim 70 is objected to because of the following informalities: “agent” should be “additional agent” (see line 2). Appropriate correction is required.
Withdrawn Rejection
The rejection of claims 42, 52, and 57 under 35 U.S.C. 102(a)(1) as being anticipated by Satchi-Fainaro et al. U.S. Patent Application Publication 2011/0286923 published November 24, 2011 is withdrawn in view of the amendment received March 1, 2022.
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed polymeric conjugate. For example, the “usable in” language calls to question if the polymeric conjugate is actually conjugated to dabrafenib or not.

Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 recites the limitation "second" agent in line 2.  There is insufficient antecedent basis for this limitation in the claim. Utilization of “additional” agent is suggested.
Maintained/Modified Rejections*
*wherein the modifications are due to amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 52, 56, 57, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Satchi-Fainaro et al. U.S. Patent Application Publication 2011/0286923 published November 24, 2011 and Trinh et al., 2014, Treatment of BRAF-mutated advanced cutaneous melanoma, Chin Clin Oncol, 3(3): 28-39.
For present claims 42, 52, 56, 57, and 72, Satchi-Fasinaro et al. teach PGA conjugated directly or indirectly (e.g. via linkers and/or spacers) to at least one anti-angiogenesis agent including sorafenib, paclitaxel, TNP-470, etc.; an additional anti-cancer drug including sorafenib, etc.; and a targeting moiety and utilizing the conjugate to treat melanoma (please refer to the entire specification particularly the abstract; paragraphs 1, 7, 9-11, 15, 29-33, 38-49, 61, 62, 74-79, 100-114, 118-127, 155-170, 173-176, 182-184, 208-214, 219-239, 244-258, 267, 269, 272, 273, 312-343; Figures 1-8). Satchi-Fasinaro et al. teach an additional therapeutically active agent conjugated (i.e. covalent bond) to the PGA conjugates (please refer to the entire specification particularly paragraphs 257, 258). Satchi-Fasinaro et al. teach the therapeutically active agent is greater than 1 mol% and the angiogenesis targeting moiety is greater than 1 mol% (please refer to the entire specification particularly paragraphs 59, 60, 147-150).
However, Satchi-Fasinaro et al. do not specifically teach selumetinib and debrafenib.
For present claims 42, 52, 56, 57, and 72, Trinh et al. teach utilizing both BRAF inhibitors including dabrafenib and MEK inhibitors including selumetinib (i.e. combination therapy) to treat melanoma (please refer to the entire reference particularly the abstract; “Dabrafenib” section; “Selumetinib” section; “Combined BRAF and MEK inhibitors” section; “The role of MAPK pathway-targeted therapy in the management of BRAF-mutant advanced melanoma” section).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle; Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
All the claimed elements (PGA backbone conjugated to multiple anticancer agents, the combination therapy of BRAF inhibitors and MEK inhibitors for melanoma treatment, debrafenib as a BRAF inhibitor, and selumetinib as a MEK inhibitor) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions (e.g. PGA is a biocompatible, non-immunogenic, and non-toxic carrier that accumulates selectively in tumors – see paragraphs 10 and 11 of Satchi-Fasinaro et al., debrafenib works as a BRAF inhibitor, and selumetinib works as a MEK inhibitor) and the combination would have yielded predictable results (e.g. treatment of melanoma – please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (i.e. anti-angiogenesis agents and/or anti-cancer agents taught by Satchi-Fasinaro et al.) for another (i.e. debrafenib as a BRAF inhibitor for melanoma treatment and selumetinib as a MEK inhibitor for melanoma treatment) would have yielded predictable results (i.e. treatment of melanoma - please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Satchi-Fainaro et al. and Trinh et al. for claims 42, 52, 56, 57, and 72 were considered but are not persuasive for the following reasons.
	Applicants contend that none of the cited documents teach that a combination therapy of a BRAF inhibitor and a MEK inhibitor results in a synergistic effect. Applicants point to Figures 3B and 5B.
	Applicants’ arguments are not convincing since the teachings of Satchi-Fainaro et al. and Trinh et al. render the conjugate of the instant claims prima facie obvious. 
	It is respectfully noted that color drawings for present Figures 3A, 3B, 5A, and 5B may be necessary to fully evaluate the presently claimed synergy. It is also respectfully noted that synergy appears only at specific concentrations which are not part of the present claims. It is also respectfully noted that it appears that dabrafenib alone appears to be the same or better than the combination (see Figure 5A). Thus, the “synergy” that applicants are relying on may not actually be synergistic. 
	See Huang et al., 2019, Isobologram Analysis: A Comprehensive Review of Methodology and Current Research, Frontiers in Pharmacology, 10: 12 pages.
	"Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	The claims would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 42, 52, 56, 57, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al., 2014, Treatment of BRAF-mutated advanced cutaneous melanoma, Chin Clin Oncol, 3(3): 28-39 and Li, 2002, Poly(L-glutamic acid)-anticancer drug conjugates, Advanced Drug Delivery Reviews, 54: 695-713.
For present claims 42, 52, 56, 57, and 72, Trinh et al. teach utilizing both BRAF inhibitors including dabrafenib and MEK inhibitors including selumetinib (i.e. combination therapy) to treat melanoma (please refer to the entire reference particularly the abstract; “Dabrafenib” section; “Selumetinib” section; “Combined BRAF and MEK inhibitors” section; “The role of MAPK pathway-targeted therapy in the management of BRAF-mutant advanced melanoma” section).
However, Trinh et al. does not teach PGA.
For present claims 42, 52, 56, 57, and 72, Li teaches utilizing PGA as a carrier for cancer therapeutics (please refer to the entire reference particularly the abstract; sections 2.2, 2.3, 3 particularly 3.4, 4, 5, 6, and 7).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle; Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
All the claimed elements (PGA utilized as a drug carrier, the combination therapy of BRAF inhibitors and MEK inhibitors for melanoma treatment) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions (e.g. PGA is a biocompatible, non-immunogenic, and non-toxic carrier that accumulates selectively in tumors – see paragraphs 10 and 11 of Satchi-Fasinaro et al. and sections 2.2, 2.3, 3.4, 5 of Li, debrafenib works as a BRAF inhibitor, and selumetinib works as a MEK inhibitor) and the combination would have yielded predictable results (e.g. treatment of melanoma – please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing PGA as a carrier for anti-cancer therapeutics) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Satchi-Fainaro et al. and Trinh et al. for claims 42, 45, 49, 52, 57, and 72 were considered but are not persuasive for the following reasons.
	Applicants contend that none of the cited documents teach that a combination therapy of a BRAF inhibitor and a MEK inhibitor results in a synergistic effect. Applicants point to Figures 3B and 5B.
	Applicants’ arguments are not convincing since the teachings of Satchi-Fainaro et al. and Trinh et al. render the conjugate of the instant claims prima facie obvious. 
	 It is respectfully noted that color drawings for present Figures 3A, 3B, 5A, and 5B may be necessary to fully evaluate the presently claimed synergy. It is also respectfully noted that synergy appears only at specific concentrations which are not part of the present claims. It is also respectfully noted that it appears that dabrafenib alone appears to be the same or better than the combination (see Figure 5A). Thus, the “synergy” that applicants are relying on may not actually be synergistic. 
	See Huang et al., 2019, Isobologram Analysis: A Comprehensive Review of Methodology and Current Research, Frontiers in Pharmacology, 10: 12 pages.
	"Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	The claims would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 52, 56, 57, and 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Satchi-Fainaro et al. U.S. Patent Application Publication 2011/0286923 published November 24, 2011; Trinh et al., 2014, Treatment of BRAF-mutated advanced cutaneous melanoma, Chin Clin Oncol, 3(3): 28-39; and Bhatt et al. U.S. Patent Application Publication 2003/0216289 published November 20, 2003.
For present claims 42, 52, 56, 57, and 69-72, Satchi-Fasinaro et al. teach PGA conjugated directly or indirectly (e.g. via linkers and/or spacers) to at least one anti-angiogenesis agent including sorafenib, paclitaxel, TNP-470, etc.; an additional anti-cancer drug including sorafenib, etc.; and a targeting moiety and utilizing the conjugate to treat melanoma (please refer to the entire specification particularly the abstract; paragraphs 1, 7, 9-11, 15, 29-33, 38-49, 61, 62, 74-79, 100-114, 118-127, 155-170, 173-176, 182-184, 208-214, 219-239, 244-258, 267, 269, 272, 273, 312-343; Figures 1-8). Satchi-Fasinaro et al. teach an additional therapeutically active agent conjugated (i.e. covalent bond) to the PGA conjugates (please refer to the entire specification particularly paragraphs 257, 258). Satchi-Fasinaro et al. teach the therapeutically active agent is greater than 1 mol% and the angiogenesis targeting moiety is greater than 1 mol% (please refer to the entire specification particularly paragraphs 59, 60, 147-150).
However, Satchi-Fasinaro et al. do not specifically teach selumetinib and debrafenib.
For present claims 42, 52, 56, 57, and 69-72, Trinh et al. teach utilizing both BRAF inhibitors including dabrafenib and MEK inhibitors including selumetinib (i.e. combination therapy) to treat melanoma (please refer to the entire reference particularly the abstract; “Dabrafenib” section; “Selumetinib” section; “Combined BRAF and MEK inhibitors” section; “The role of MAPK pathway-targeted therapy in the management of BRAF-mutant advanced melanoma” section).
However, Satchi-Fasinaro et al. do not specifically teach diol.
For present claims 69-71, Bhatt et al. teach polyglutamic acid (PG/PGA)-therapeutic agent conjugates wherein diol can be a spacer utilized to conjugate the therapeutic agent to the PG/PGA and the therapeutic agents can be utilized to treat cancer (please refer to the entire specification particularly the abstract; paragraphs 23, 25, 29, 93).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle; Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
All the claimed elements (PGA backbone conjugated to multiple anticancer agents, the combination therapy of BRAF inhibitors and MEK inhibitors for melanoma treatment, debrafenib as a BRAF inhibitor, selumetinib as a MEK inhibitor; utilizing diol as a linker) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions (e.g. PGA is a biocompatible, non-immunogenic, and non-toxic carrier that accumulates selectively in tumors – see paragraphs 10 and 11 of Satchi-Fasinaro et al., debrafenib works as a BRAF inhibitor, and selumetinib works as a MEK inhibitor; diol as a linker) and the combination would have yielded predictable results (e.g. treatment of melanoma – please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (i.e. anti-angiogenesis agents and/or anti-cancer agents taught by Satchi-Fasinaro et al.) for another (i.e. debrafenib as a BRAF inhibitor for melanoma treatment and selumetinib as a MEK inhibitor for melanoma treatment) would have yielded predictable results (i.e. treatment of melanoma - please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 42, 52, 56, 57, and 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al., 2014, Treatment of BRAF-mutated advanced cutaneous melanoma, Chin Clin Oncol, 3(3): 28-39; Li, 2002, Poly(L-glutamic acid)-anticancer drug conjugates, Advanced Drug Delivery Reviews, 54: 695-713; and Bhatt et al. U.S. Patent Application Publication 2003/0216289 published November 20, 2003.
For present claims 42, 52, 56, 57, and 69-72, Trinh et al. teach utilizing both BRAF inhibitors including dabrafenib and MEK inhibitors including selumetinib (i.e. combination therapy) to treat melanoma (please refer to the entire reference particularly the abstract; “Dabrafenib” section; “Selumetinib” section; “Combined BRAF and MEK inhibitors” section; “The role of MAPK pathway-targeted therapy in the management of BRAF-mutant advanced melanoma” section).
However, Trinh et al. does not teach PGA.
For present claims 42, 52, 56, 57, and 69-72, Li teaches utilizing PGA as a carrier for cancer therapeutics (please refer to the entire reference particularly the abstract; sections 2.2, 2.3, 3 particularly 3.4, 4, 5, 6, and 7).
However, Trinh et al. do not specifically teach diol.
For present claims 69-71, Bhatt et al. teach polyglutamic acid (PG/PGA)-therapeutic agent conjugates wherein diol can be a spacer utilized to conjugate the therapeutic agent to the PG/PGA and the therapeutic agents can be utilized to treat cancer (please refer to the entire specification particularly the abstract; paragraphs 23, 25, 29, 93).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle; Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
All the claimed elements (PGA utilized as a drug carrier, the combination therapy of BRAF inhibitors and MEK inhibitors for melanoma treatment; diol for linkage) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions (e.g. PGA is a biocompatible, non-immunogenic, and non-toxic carrier that accumulates selectively in tumors – see paragraphs 10 and 11 of Satchi-Fasinaro et al. and sections 2.2, 2.3, 3.4, 5 of Li, debrafenib works as a BRAF inhibitor, and selumetinib works as a MEK inhibitor; diol for linkage) and the combination would have yielded predictable results (e.g. treatment of melanoma – please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing PGA as a carrier for anti-cancer therapeutics; diol for linkage) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Maintained and/or Modified* Rejections
*wherein the modification is necessitated by amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 42, 52, 56, 57, and 69-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,586,019 in view of Trinh et al., 2014, Treatment of BRAF-mutated advanced cutaneous melanoma, Chin Clin Oncol, 3(3): 28-39 and Bhatt et al. U.S. Patent Application Publication 2003/0216289 published November 20, 2003. Both the presently claimed product and the product as claimed in U.S. Patent No. 8,586,019 are drawn to PGA conjugated to anticancer agents. Trinh et al. teach utilizing both MEK inhibitors including selumetinib and BRAF inhibitors including debrafenib (please refer to the entire reference particularly the abstract; “Dabrafenib” section; “Selumetinib” section; “Combined BRAF and MEK inhibitors” section; “The role of MAPK pathway-targeted therapy in the management of BRAF-mutant advanced melanoma” section). Bhatt et al. teach polyglutamic acid (PG/PGA)-therapeutic agent conjugates wherein diol can be a spacer utilized to conjugate the therapeutic agent to the PG/PGA and the therapeutic agents can be utilized to treat cancer (please refer to the entire specification particularly the abstract; paragraphs 23, 25, 29, 93).
All the claimed elements (PGA backbone conjugated to multiple anticancer agents, the combination therapy of BRAF inhibitors and MEK inhibitors for melanoma treatment, debrafenib as a BRAF inhibitor, and selumetinib as a MEK inhibitor; diol for linkage) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions (e.g. PGA is a biocompatible, non-immunogenic, and non-toxic carrier that accumulates selectively in tumors – see paragraphs 10 and 11 of Satchi-Fasinaro et al., debrafenib works as a BRAF inhibitor, and selumetinib works as a MEK inhibitor) and the combination would have yielded predictable results (e.g. treatment of melanoma – please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (i.e. anti-angiogenesis agents and/or anti-cancer agents taught by Satchi-Fasinaro et al.) for another (i.e. debrafenib as a BRAF inhibitor for melanoma treatment and selumetinib as a MEK inhibitor for melanoma treatment) would have yielded predictable results (i.e. treatment of melanoma - please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 8,586,019 in view of Trinh et al. and Bhatt et al. for claims 42, 52, 56, 57, and 69-72 were considered but are not persuasive for the following reasons.
	Applicants respectfully request deferring addressing the DP rejections until indication of allowable subject matter.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 8,586,019 in view of Trinh et al. and Bhatt et al. renders obvious the conjugates of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 42, 52, 56, 57, and 69-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,658,149 in view of Trinh et al., 2014, Treatment of BRAF-mutated advanced cutaneous melanoma, Chin Clin Oncol, 3(3): 28-39 and Bhatt et al. U.S. Patent Application Publication 2003/0216289 published November 20, 2003. Both the presently claimed product and the product as claimed in U.S. Patent No. 8,658,149 are drawn to PGA conjugated to anticancer agents. Trinh et al. teach utilizing both MEK inhibitors including selumetinib and BRAF inhibitors including debrafenib (please refer to the entire reference particularly the abstract; “Dabrafenib” section; “Selumetinib” section; “Combined BRAF and MEK inhibitors” section; “The role of MAPK pathway-targeted therapy in the management of BRAF-mutant advanced melanoma” section). Bhatt et al. teach polyglutamic acid (PG/PGA)-therapeutic agent conjugates wherein diol can be a spacer utilized to conjugate the therapeutic agent to the PG/PGA and the therapeutic agents can be utilized to treat cancer (please refer to the entire specification particularly the abstract; paragraphs 23, 25, 29, 93).
All the claimed elements (PGA backbone conjugated to multiple anticancer agents, the combination therapy of BRAF inhibitors and MEK inhibitors for melanoma treatment, debrafenib as a BRAF inhibitor, and selumetinib as a MEK inhibitor; diol for linkage) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions (e.g. PGA is a biocompatible, non-immunogenic, and non-toxic carrier that accumulates selectively in tumors – see paragraphs 10 and 11 of Satchi-Fasinaro et al., debrafenib works as a BRAF inhibitor, and selumetinib works as a MEK inhibitor) and the combination would have yielded predictable results (e.g. treatment of melanoma – please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (i.e. anti-angiogenesis agents and/or anti-cancer agents taught by Satchi-Fasinaro et al.) for another (i.e. debrafenib as a BRAF inhibitor for melanoma treatment and selumetinib as a MEK inhibitor for melanoma treatment) would have yielded predictable results (i.e. treatment of melanoma - please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 8,658,149 in view of Trinh et al. and Bhatt et al. for claims 42, 52, 56, 57, and 69-72 were considered but are not persuasive for the following reasons.
	Applicants respectfully request deferring addressing the DP rejections until indication of allowable subject matter.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 8,658,149 in view of Trinh et al. and Bhatt et al. renders obvious the conjugates of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 42, 52, 56, 57, and 69-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,703,114 in view of Trinh et al., 2014, Treatment of BRAF-mutated advanced cutaneous melanoma, Chin Clin Oncol, 3(3): 28-39 and Bhatt et al. U.S. Patent Application Publication 2003/0216289 published November 20, 2003. Both the presently claimed product and the product as claimed in U.S. Patent No. 8,703,114 are drawn to PGA conjugated to anticancer agents. Trinh et al. teach utilizing both MEK inhibitors including selumetinib and BRAF inhibitors including debrafenib (please refer to the entire reference particularly the abstract; “Dabrafenib” section; “Selumetinib” section; “Combined BRAF and MEK inhibitors” section; “The role of MAPK pathway-targeted therapy in the management of BRAF-mutant advanced melanoma” section). Bhatt et al. teach polyglutamic acid (PG/PGA)-therapeutic agent conjugates wherein diol can be a spacer utilized to conjugate the therapeutic agent to the PG/PGA and the therapeutic agents can be utilized to treat cancer (please refer to the entire specification particularly the abstract; paragraphs 23, 25, 29, 93).
All the claimed elements (PGA backbone conjugated to multiple anticancer agents, the combination therapy of BRAF inhibitors and MEK inhibitors for melanoma treatment, debrafenib as a BRAF inhibitor, and selumetinib as a MEK inhibitor; diol for linkage) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions (e.g. PGA is a biocompatible, non-immunogenic, and non-toxic carrier that accumulates selectively in tumors – see paragraphs 10 and 11 of Satchi-Fasinaro et al., debrafenib works as a BRAF inhibitor, and selumetinib works as a MEK inhibitor) and the combination would have yielded predictable results (e.g. treatment of melanoma – please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (i.e. anti-angiogenesis agents and/or anti-cancer agents taught by Satchi-Fasinaro et al.) for another (i.e. debrafenib as a BRAF inhibitor for melanoma treatment and selumetinib as a MEK inhibitor for melanoma treatment) would have yielded predictable results (i.e. treatment of melanoma - please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 8,703,114 in view of Trinh et al. and Bhatt et al. for claims 42, 52, 56, 57, and 69-72 were considered but are not persuasive for the following reasons.
	Applicants respectfully request deferring addressing the DP rejections until indication of allowable subject matter.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 8,703,114 in view of Trinh et al. and Bhatt et al. renders obvious the conjugates of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 42, 52, 56, 57, and 69-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,095,618 in view of Trinh et al., 2014, Treatment of BRAF-mutated advanced cutaneous melanoma, Chin Clin Oncol, 3(3): 28-39 and Bhatt et al. U.S. Patent Application Publication 2003/0216289 published November 20, 2003. Both the presently claimed product and the product as claimed in U.S. Patent No. 9,095,618 are drawn to PGA conjugated to anticancer agents. Trinh et al. teach utilizing both MEK inhibitors including selumetinib and BRAF inhibitors including debrafenib (please refer to the entire reference particularly the abstract; “Dabrafenib” section; “Selumetinib” section; “Combined BRAF and MEK inhibitors” section; “The role of MAPK pathway-targeted therapy in the management of BRAF-mutant advanced melanoma” section). Bhatt et al. teach polyglutamic acid (PG/PGA)-therapeutic agent conjugates wherein diol can be a spacer utilized to conjugate the therapeutic agent to the PG/PGA and the therapeutic agents can be utilized to treat cancer (please refer to the entire specification particularly the abstract; paragraphs 23, 25, 29, 93).
All the claimed elements (PGA backbone conjugated to multiple anticancer agents, the combination therapy of BRAF inhibitors and MEK inhibitors for melanoma treatment, debrafenib as a BRAF inhibitor, and selumetinib as a MEK inhibitor; diol for linkage) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions (e.g. PGA is a biocompatible, non-immunogenic, and non-toxic carrier that accumulates selectively in tumors – see paragraphs 10 and 11 of Satchi-Fasinaro et al., debrafenib works as a BRAF inhibitor, and selumetinib works as a MEK inhibitor) and the combination would have yielded predictable results (e.g. treatment of melanoma – please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (i.e. anti-angiogenesis agents and/or anti-cancer agents taught by Satchi-Fasinaro et al.) for another (i.e. debrafenib as a BRAF inhibitor for melanoma treatment and selumetinib as a MEK inhibitor for melanoma treatment) would have yielded predictable results (i.e. treatment of melanoma - please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,095,618 in view of Trinh et al. and Bhatt et al. for claims 42, 52, 56, 57, and 69-72 were considered but are not persuasive for the following reasons.
	Applicants respectfully request deferring addressing the DP rejections until indication of allowable subject matter.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,095,618 in view of Trinh et al. renders obvious the conjugates of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 42, 52, 56, 57, and 69-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,259,482 in view of Trinh et al., 2014, Treatment of BRAF-mutated advanced cutaneous melanoma, Chin Clin Oncol, 3(3): 28-39 and Bhatt et al. U.S. Patent Application Publication 2003/0216289 published November 20, 2003. Both the presently claimed product and the product as claimed in U.S. Patent No. 9,259,482 are drawn to PGA conjugated to anticancer agents. Trinh et al. teach utilizing both MEK inhibitors including selumetinib and BRAF inhibitors including debrafenib (please refer to the entire reference particularly the abstract; “Dabrafenib” section; “Selumetinib” section; “Combined BRAF and MEK inhibitors” section; “The role of MAPK pathway-targeted therapy in the management of BRAF-mutant advanced melanoma” section). Bhatt et al. teach polyglutamic acid (PG/PGA)-therapeutic agent conjugates wherein diol can be a spacer utilized to conjugate the therapeutic agent to the PG/PGA and the therapeutic agents can be utilized to treat cancer (please refer to the entire specification particularly the abstract; paragraphs 23, 25, 29, 93).
All the claimed elements (PGA backbone conjugated to multiple anticancer agents, the combination therapy of BRAF inhibitors and MEK inhibitors for melanoma treatment, debrafenib as a BRAF inhibitor, and selumetinib as a MEK inhibitor; diol for linkage) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions (e.g. PGA is a biocompatible, non-immunogenic, and non-toxic carrier that accumulates selectively in tumors – see paragraphs 10 and 11 of Satchi-Fasinaro et al., debrafenib works as a BRAF inhibitor, and selumetinib works as a MEK inhibitor) and the combination would have yielded predictable results (e.g. treatment of melanoma – please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (i.e. anti-angiogenesis agents and/or anti-cancer agents taught by Satchi-Fasinaro et al.) for another (i.e. debrafenib as a BRAF inhibitor for melanoma treatment and selumetinib as a MEK inhibitor for melanoma treatment) would have yielded predictable results (i.e. treatment of melanoma - please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,259,482 in view of Trinh et al. and Bhatt et al. for claims 42, 52, 56, 57, and 69-72 were considered but are not persuasive for the following reasons.
	Applicants respectfully request deferring addressing the DP rejections until indication of allowable subject matter.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,259,482 in view of Trinh et al. and Bhatt et al. renders obvious the conjugates of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 42, 52, 56, 57, and 69-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,427,474 in view of Trinh et al., 2014, Treatment of BRAF-mutated advanced cutaneous melanoma, Chin Clin Oncol, 3(3): 28-39 and Bhatt et al. U.S. Patent Application Publication 2003/0216289 published November 20, 2003. Both the presently claimed product and the product as claimed in U.S. Patent No. 9,427,474 are drawn to PGA conjugated to anticancer agents. Trinh et al. teach utilizing both MEK inhibitors including selumetinib and BRAF inhibitors including debrafenib (please refer to the entire reference particularly the abstract; “Dabrafenib” section; “Selumetinib” section; “Combined BRAF and MEK inhibitors” section; “The role of MAPK pathway-targeted therapy in the management of BRAF-mutant advanced melanoma” section). Bhatt et al. teach polyglutamic acid (PG/PGA)-therapeutic agent conjugates wherein diol can be a spacer utilized to conjugate the therapeutic agent to the PG/PGA and the therapeutic agents can be utilized to treat cancer (please refer to the entire specification particularly the abstract; paragraphs 23, 25, 29, 93).
All the claimed elements (PGA backbone conjugated to multiple anticancer agents, the combination therapy of BRAF inhibitors and MEK inhibitors for melanoma treatment, debrafenib as a BRAF inhibitor, and selumetinib as a MEK inhibitor; diol for linkage) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions (e.g. PGA is a biocompatible, non-immunogenic, and non-toxic carrier that accumulates selectively in tumors – see paragraphs 10 and 11 of Satchi-Fasinaro et al., debrafenib works as a BRAF inhibitor, and selumetinib works as a MEK inhibitor) and the combination would have yielded predictable results (e.g. treatment of melanoma – please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because the substitution of one known element (i.e. anti-angiogenesis agents and/or anti-cancer agents taught by Satchi-Fasinaro et al.) for another (i.e. debrafenib as a BRAF inhibitor for melanoma treatment and selumetinib as a MEK inhibitor for melanoma treatment) would have yielded predictable results (i.e. treatment of melanoma - please note: the present is a product so the method of utilizing the product is not actually necessary) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,427,474 in view of Trinh et al. and Bhatt et al. for claims 42, 52, 56, 57, and 69-72 were considered but are not persuasive for the following reasons.
	Applicants respectfully request deferring addressing the DP rejections until indication of allowable subject matter.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,427,474 in view of Trinh et al. and Bhatt et al. renders obvious the conjugates of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Melancon et al., 2011, Multifunctional Synthetic Poly(L-Glutamic Acid)-Based Cancer Therapeutic and Imaging Agents, Mol Imaging, 10(1): 28-42. 
Manocha et al., 2008, Production and Characterization of -Polyglutamic Acid Nanoparticles for Controlled Anticncer Drug Release, Critical Reviews in Biotechnology, 28(2): 83-99.
Long et al., 2014, Combined BRAF and MEK Inhibition verses BRAF Inhibition Alone in Melanoma, The New England Journal of Medicine, 371: 1877-1888.
Ouellet et al., 2013, Effects of Particle Size, Food, and Capsule Shell Composition on the Oral Bioavaliability of Dabrafenib, a BRAF inhibitor, in Patients with BRAF Mutation-Positive Tumors, Journal of Pharmaceutical Sciences, 102(9): 3100-3109.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658